Case 3:17-cv-00072-NKM-JCH Document 754 Filed 06/04/20 Page 1 of 5 Pageid#: 11223
                                                            CLERKS OFFICE U.S. DIST. COURT
                                                                                  AT CHARLOTTESVILLE, VA
                                                                                        FILED
                                                                                     06/04/2020
                           IN THE UNITED STATES DISTRICT COURT                     JULIA C. DUDLEY, CLERK
                          FOR THE WESTERN DISTRICT OF VIRGINIA                     BY: /s/ J. JONES
                                    Charlottesville Division                          DEPUTY CLERK

   ELIZABETH SINES et al.,                      )
        Plaintiffs,                             )       Civil Action No. 3:17-cv-00072
                                                )
   v.                                           )
                                                )       ORDER
   JASON KESSLER et al.,                        )
        Defendants.                             )       By:    Joel C. Hoppe
                                                )              United States Magistrate Judge

          This matter is before the Court on a motion filed by John A. DiNucci, Esq., counsel of

   record for Defendant Richard Spencer, to seal his Memorandum in Support of Motion to

   Withdraw and to Conduct Ex Parte or Closed Hearing, ECF No. 751 (“Mot. to Seal & Ex Parte

   Hr’g”), on Mr. DiNucci’s pending motion to withdraw as Spencer’s counsel, ECF No. 727. For

   the reasons set forth below, the Motion to Seal and for Ex Parte Hearing, ECF No. 751, is hereby

   DENIED.

          On May 23, 2018, Mr. DiNucci entered his appearance on behalf of Defendant Spencer,

   ECF No. 315, and he has actively represented Spencer in this case since that time. Mr. DiNucci

   filed a Motion to Withdraw on May 15, 2020, stating only that there was “good cause” for

   withdrawal. ECF No. 727. On May 29, the Court held a hearing on that motion, at which point

   Mr. DiNucci asked for the hearing to be sealed, see Min. Entry of May 29, 2020, ECF No. 746.

   The Court instructed Mr. DiNucci to file a motion asking for a sealed hearing. Id. Mr. DiNucci

   filed the instant motion and sent a copy of his Memorandum in Support of Motion to Withdraw

   to the Clerk’s Office for the Court’s review. See Mot. to Seal & Ex Parte Hr’g 1 n.1.

                                       I. The Legal Framework

          In this District, a party seeking to file a document under seal must comply with Local

   Rule 9, which provides that the party must set forth in an unsealed written motion: “a generic,

                                                    1
Case 3:17-cv-00072-NKM-JCH Document 754 Filed 06/04/20 Page 2 of 5 Pageid#: 11224




  non-confidential identification of the document to be sealed; the bases upon which the party

  seeks the order, including the reasons why alternatives to sealing are inadequate; and the

  duration for which sealing is requested.” W.D. Va. Gen. R. 9(b)(2)(a)–(c). Mr. DiNucci asks to

  seal his Memorandum because he asserts it contains confidential attorney-client information.

         The attorney-client privilege is “strictly confined within the narrowest possible limits

  consistent with the logic of its principle.” In re Grand Jury Proceedings, 727 F.2d 1352, 1355

  (4th Cir. 1984). The “mere relationship of attorney-client does not warrant a presumption of

  confidentiality.” Id. at 1356. Rather, the party claiming the privilege must demonstrate “that (1)

  the attorney-client privilege applies; (2) the communications were protected by the privilege; and

  (3) the privilege was not waived.” United States v. Aramony, 88 F.3d 1369, 1389 (4th Cir. 1996).

  The attorney-client privilege applies only to those communications that both the attorney and

  client intend to remain confidential. In re Grand Jury Proceedings, 727 F.2d at 1355–56. The

  privilege is therefore waived if the client intends the attorney to provide the information to

  others. United States v. Elbaz, 396 F. Supp. 3d 583, 598 (D. Md. 2019).

         Counsel of record shall not withdraw from any cause pending in the U.S. District Court

  for the Western District of Virginia, except with the Court’s consent for good cause shown. W.D.

  Va. Gen. R. 6(i). This Court generally looks to the Virginia State Bar’s Rules of Professional

  Conduct both to govern attorneys who are admitted to practice before it, see Order In Re: Local

  Rule IV(B) Federal Rules of Disciplinary Enforcement (W.D. Va. Nov. 6, 1998), and to decide

  whether an attorney of record should be allowed to withdraw from a pending case, Schock v. S.C.

  Johnson & Son, Inc., No. 6:06cv20, 2007 WL 2405730, at *2 (W.D. Va. Aug. 2, 2007; see also

  United States v. Bryant, No. 3:04cr47-7, 2005 WL 8160794 (W.D. Va. Nov. 4, 2005) (Moon, J.);

  cf. Advanced Training Grp. Worldwide, Inc. v. ProActive Techs., Inc., --- F. Supp. 3d ---, 2020



                                                   2
Case 3:17-cv-00072-NKM-JCH Document 754 Filed 06/04/20 Page 3 of 5 Pageid#: 11225




  WL 902535, at *3 n.5 (E.D. Va. Jan. 29, 2020) (“Although the Virginia Rules of Professional

  Conduct establish appropriate guidelines for the professional conduct of attorneys [in federal

  court], a violation of those Rules does not automatically result in disqualification of counsel.”).

  The Court also “may consider the disruptive impact the withdrawal would have” on the client

  and the litigation generally. Patterson v. Gemini Org., Ltd., No. 99-1537, 2000 WL 1718542, at

  *2 (4th Cir. Nov. 17, 2000) (citing Whiting v. Lacara, 197 F.3d 317, 320 (2d Cir. 1999)).

         Counsel must provide facts that demonstrate good cause exists for withdrawal. See

  Matter of God’s Mercy, LLC, 285 F. Supp. 3d 904, 907–08 (E.D. Va. 2018) (finding it

  inappropriate to grant counsel’s motion to withdraw on the “sole factual proffer . . . that

  ‘irreconcilable differences and conflict’” existed between counsel and client). Rule 1.16 of the

  Virginia Rules of Professional Conduct concerning Declining or Terminating Representation

  provides as follows:

         (b) Except as stated in paragraph (c), a lawyer may withdraw from representing a
         client if withdrawal can be accomplished without material adverse effect on the
         interests of the client, or if:
                  (1) the client persists in a course of action involving the lawyer’s services
                  that the lawyer reasonably believes is illegal or unjust;
                  (2) the client has used the lawyer’s services to perpetuate a crime or fraud;
                  (3) a client insists upon pursuing an objective that the lawyer considers
                  repugnant or imprudent;
                  (4) the client fails substantially to fulfill an obligation to the lawyer
                  regarding the lawyer’s services and has been given reasonable warning
                  that the lawyer will withdraw unless the obligation is fulfilled;
                  (5) the representation will result in an unreasonable financial burden on
                  the lawyer or has been rendered unreasonably difficult by the client; or
                  (6) other good cause for withdrawal exists.

  Va. Rules of Prof’l Conduct R. 1.16(b). This Rule does not authorize counsel to reveal

  information subject to attorney-client privilege, and indeed, Rule 1.6 of the Virginia Rules of

  Professional Conduct prohibits it. A lawyer nonetheless may demonstrate good cause to

  withdraw under Rule 1.16(b) by providing a general explanation of the reasons.

                                                    3
Case 3:17-cv-00072-NKM-JCH Document 754 Filed 06/04/20 Page 4 of 5 Pageid#: 11226




                                              II. Analysis

         Mr. DiNucci has followed Local Rule 9 in filing his Motion to Seal and for Ex Parte

  Hearing. I do not find, however, that sealing the memorandum in support of his motion to

  withdraw, or holding a closed or ex parte hearing, are warranted in this instance. Mr. DiNucci

  argues in his Motion to Seal and for Ex Parte Hearing that in order to demonstrate good cause for

  his Motion to Withdraw he must reveal information protected by attorney-client privilege, which

  is prohibited by Rule 1.6 of the Virginia Rules of Professional Conduct. Mot. to Seal & Ex Parte

  Hr’g 1–3. I have reviewed Mr. DiNucci’s Memorandum in Support in which he states generally

  the reasons he believes good cause exists for the Court to grant his Motion to Withdraw. None of

  his statements reveal confidential information or communications. Mr. DiNucci does not attach

  any communications between him and his client. The only communication Mr. DiNucci

  discusses in any detail is one in which Spencer expressly asked Mr. DiNucci to inform the Court

  of the communication. Mem. in Supp of Mot. to Withdraw 2 n.4; see Elbaz, 396 F. Supp. 3d at

  598. The Memorandum in Support does not reveal any information protected by attorney-client

  privilege. As such, nothing in the document warrants sealing pursuant to Local Rule 9.

         The Court denies Mr. DiNucci’s request for a closed or ex parte hearing for similar

  reasons. “First, pretrial civil proceedings are generally open to the public.” 360 Mtg. Grp. v.

  Stonegate Mtg. Corp., No. 5:14cv310, 2016 WL 3030166, at *6 (E.D.N.C. May 25, 2016) (citing

  Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 580 (4th Cir. 2004)). Second, the specific

  proceeding currently before the court—a “motion[] to allow withdraw of counsel . . . —ha[s] no

  history of secrecy.” Id.; see also U.S. ex rel. Thomas v. Duke Univ., No. 1:17cv276, 2018 WL

  4213375, at *5 (M.D.N.C. Sept. 4, 2018). Finally, Mr. DiNucci can articulate his reasons for

  seeking leave to withdraw without divulging any attorney attorney-client communications.



                                                   4
Case 3:17-cv-00072-NKM-JCH Document 754 Filed 06/04/20 Page 5 of 5 Pageid#: 11227




            Accordingly, Mr. DiNucci’s Motion to Seal and for Ex Parte Hearing, ECF No. 751, is

  hereby DENIED. Mr. DiNucci is ORDERED to respond within three (3) days of this Order

  stating whether he agrees to have his Memorandum in Support filed on the public docket. If he

  does not agree, the Clerk is DIRECTED to return the memorandum to Mr. DiNucci. The Court

  will schedule a public hearing on Mr. DiNucci’s Motion to Withdraw. Mr. DiNucci, Defendant

  Spencer, and counsel for Plaintiffs shall attend the hearing, and any other party or person may

  attend.

            IT IS SO ORDERED.

            The Clerk shall send a copy of this Order to John DiNucci, Esq., and to the parties.

                                                         ENTER: June 4, 2020



                                                         Joel C. Hoppe
                                                         U.S. Magistrate Judge




                                                     5
